Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After reviewing and analyzing the Applicant’s arguments filed on 12/27/20, the Examiner finds the arguments very convincing; furthermore, after conducting thorough search, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest a method for providing a broadcast service based on a broadcast network and a broadband network in a digital transmitter, includes generating multiple service components of the broadcast service and service layer signaling (SLS) information for the broadcast service, generating a service list table (SLT) for providing bootstrap information that allows a receiver to discover the SLS information for the broadcast service, transmitting a first signal comprising a first service component among the multiple service components, the SLS information and the SLT via the broadcast network, wherein the first service component is carried via a first Layered Coding Transport (LCT) channel included in a Real-time Object delivery over Unidirectional Transport (ROUTE) session, wherein the bootstrap information included in the SLT is used to represent a second 

Claims 1-20 are allowed because of the combination and other limitations listed above.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone
number is (571)270-7528. The examiner can normally be reached on Monday-
Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TESFAY YOHANNES/ 2/26/21
Primary Examiner, Art Unit 2441